Citation Nr: 1712639	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from October 1979 to October 1982, with subsequent service in the Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a hearing before the Board in January 2013, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The issues on appeal were previously remanded by the Board in January 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's lumbar spine disability.  This was accomplished, and the claims were readjudicated in an April 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Additional VA treatment records dated from March 22, 2015 to July 21, 2016 have been associated with the claims file since the most recent supplemental statement of the case (SSOC); however, such records are unrelated to the Veteran's lumbar spine disorder currently adjudicated herein.  Regarding the other claims on appeal, on remand, the AOJ will have the opportunity to review this evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a left elbow disorder; and (2) service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebral disc syndrome (IVDS).

2.  The Veteran's radiculopathy of the left lower extremity have been manifested by, at most, "mild" incomplete paralysis of the femoral nerve beginning July 9, 2010, forward.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  For the entire initial rating period from July 9, 2010 forward, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by letters dated in September 2009 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records for his period of active duty service from October 1979 to October 1982, VA treatment records, and his lay statements are associated with the claims file.  The Veteran was also afforded VA spine examinations in December 2009 and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The examiners performed a physical examination of the Veteran's spine, discussed the Veteran's symptoms, and addressed the relevant rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Analysis for Lumbar Spine Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has warranted staged ratings as discussed in detail below.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbar strain.  38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the General Rating Formula indicates that associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.  As noted, he is also assigned a separate 10 percent rating for left lower extremity radiculopathy for the rating period beginning March 21, 2015.  

The evidence includes a December 2009 VA spine examination.  During the evaluation, the Veteran reported pain in his lower back with an intensity of 3 or 4 out of 10.  The pain was constant and sometimes sharp.  Occasionally, the pain radiated to the upper back area.  Activities of daily living were limited and his work was affected.  Repetitive motion increased the pain without any additional loss of motion.  There was no history of acute episode of excruciating low back pain
during last twelve months.  There was no radiation of pain in his legs.  There was also no problem with his bladder or bowel function.  The Veteran denied the use of a back brace or a cane.  There was also no history of flare-ups.  Upon physical examination, the Veteran's gait and posture were good.  There were no muscle spasms or atrophy.  On range of motion testing, flexion was limited to 55 degrees with pain at the end of motion.  Both lower limbs were negative for any neurological deficiency.  Sensation was normal and reflexes were equal on both sides.  The diagnosis was "chronic lumbar strain with limited motion but without any neurological deficiency."


In October 2010, the Veteran presented to a VA emergency room with complaints of right mid-low back pain.  Examination revealed pain at the L2/3 region that radiated to the left side.  Straight leg raise test was positive.  He denied any loss of bowel or bladder.  He was treated with medication and discharged.

The Veteran was afforded another VA spine examination on March 21, 2015.  During the evaluation, the Veteran stated that he had to sit down to do any activity close to the floor.  He reported that it was difficult to sleep due to pain.  He could not stand for longer than 5-10 minutes without having to sit and rest.  He also indicated that he could only walk down the stairs before having to sit and rest.  Upon range of motion testing flexion was limited to 90 degrees with pain, but pain did not result in functional loss.  There was no evidence of pain on weight bearing.  Following repetitive use testing, there was additional loss of motion as flexion was limited to 50 degrees.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle spasms and localized tenderness along the paraspinal muscles of the lumbar spine were present and resulted in abnormal gait or abnormal spinal contour.  There was no guarding.  Muscle strength, sensory and deep tendon reflex testing of the lower extremities was normal.  Straight leg raising test was negative.  The examiner also indicated that the Veteran had intermittent radicular pain in the left lower which resulted in "mild" radiculopathy of the femoral nerve on the left lower extremity.  There was no radiculopathy associated with the right lower extremity.  Ankylosis of the lumbar spine was not present.  He regularly used a brace for activities.  The Veteran also did not have intervertebral disc syndrome or arthritis of the lumbar spine.

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the March 2015 VA examiner.  The VA examination of record reflects, at worst, flexion to 50 degrees after repetitive motion testing.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Board acknowledges that the VA examination report discussed above does not appear to address passive range of motion as required by Correia, Supra.  However, the March 2015 VA examination specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less, or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record does not demonstrate that the Veteran has IVDS.  As such, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher rating under The Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the entire rating period on appeal.

Lower Extremity Radiculopathy Disability

As indicated, the RO assigned a 10 percent rating, effective March 21, 2015, for the Veteran's left lower extremity radiculopathy under Diagnostic Code 8526 for femoral nerve disability.  Although the Veteran did not specifically appeal the rating or effective date assigned for this disability, the Board finds that it is part and parcel of the increased lumbar spine disability currently on appeal.  

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve, 20 percent for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 40 percent for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a (2016).

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the musculocutaneous nerve beginning July 9, 2010.  In this regard, the Veteran submitted a statement dated July 9, 2010, where he indicated that his low back condition had increased in severity.  In an October 2010 VA treatment record, the Veteran indicated that his low back pain radiated to his left side.  A physical evaluation indicated that the Veteran had L2-L3 pain that radiated to the left side.  The Veteran is competent to report this observable radicular pain.  

Based on the evidence of record, the Board finds that the evidence shows that the Veteran's mild symptoms associated with the Veteran's left lower extremity radiculopathy first began in July 2010 (the date the Veteran indicated his symptoms had increased in severity).  Further, the evidence discussed above shows that the Veteran's symptoms were, at worst, mild throughout the rating period.  See e.g., March 2015 VA examination report.  Accordingly, a rating of 10 percent, but no higher, for left lower extremity radiculopathy is warranted for the rating period from July 9, 2010, forward.   

There is no other associated neurologic impairment such as in the right lower extremity, bowel, or bladder.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. 

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and radiculopathy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and any incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine, to include muscle spasm and pain, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has also been granted a separate disability rating for radiculopathy that contemplates the lumbar spine pain radiating into his left leg.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of his symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2016 VA treatment record, it was noted that the Veteran worked for a tour bus company but was currently on leave without pay from his job until he completed a drug rehabilitation program.  Therefore, the issue of a TDIU is not reasonably raised by the record at this time and is not part of the rating appeal.

ORDER

An initial rating in excess of 20 percent for the lumbar spine disability is denied.

A separate rating of 10 percent, but no higher, for left lower extremity radiculopathy from July 9, 2010, forward, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Remand is needed prior to analyzing the merits of the service connection claims on appeal.  

The Veteran asserts that he has a current left elbow disability related to his military service.  

Although the Veteran has offered limited argument as to the onset of his left elbow disorder and hepatitis, the Board notes that on an October 2010 VA orthopedic examination report, he indicated that he broke his elbow while on "active reserve" after falling out of a truck.  The Veteran was taken to a hospital and underwent surgical repair.  The examiner noted that the Veteran's surgery had occurred at Henry Ford Hospital in Detroit, Michigan; however a date of the surgery was not provided.  The examiner then concluded that the Veteran's claimed left elbow disability was not caused by or a result of his military service.

Post-service VA treatment records show that the Veteran was seen in January 2010 for possible chronic osteomyelitis of the left elbow.  During the evaluation, the Veteran stated that he was involved in a motor vehicle accident 15 years ago and sustained a fracture of his left elbow.  He indicated that he was treated at a hospital and was immediately found to have an infection at the time of admission.  The January 2010 treatment record diagnosed the Veteran with left elbow chronic osteomyelitis.  

Notably, the Veteran's service personnel records confirm that he had service in the Reserves sometime after his separation from active service in October 1982.  On remand, the AOJ should confirm his Reserve service dates.

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA); however, the laws limit service connection to only disabilities resulting from injury during inactive duty for training (INACDUTRA), that is diseases which begin during a period of INACDUTRA are not subject to service connection.  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6 (2016).

Even considering the above notations in the VA medical evidence, the date of claimed left elbow injury in service is unclear.  The Veteran has not provided any details surrounding the claimed injury, to include the date or location.  Without this information, the Board is unable to determine whether the claimed left elbow injury was incurred during a period of active service, ACDUTRA or INACDUTRA.  Remand is therefore necessary to have the Veteran identify the specific date of claimed left elbow injury.  Thereafter, the AOJ should conduct additional development in determining his duty status at the time of claimed injury, obtaining any available treatment records from Henry Ford Hospital, and any service treatment records covering his Reserve service.
Similarly, with regard to the Veteran's claim for hepatitis C, he has not provided any details surrounding the claimed onset of the infection, to include the date or location.  Clarification should be sought from the Veteran.  The AOJ's development for additional information and service records may prove relevant to the claim for service connection for hepatitis C.    

Accordingly, the case is REMANDED for the following actions:

1.  Clarify the Veteran's Reserve service dates.

2.  Contact the Veteran and ask that he provide the date(s) and location(s) of where he initially sustained the left elbow injury and the hepatitis C infection, and whether he was on active duty, ACDUTRA, or INACDUTRA at that time.  The Veteran should be given a reasonable opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Based on the information received regarding claimed injuries, determine whether the Veteran was on active duty, ACDUTRA, or INACDUTRA, at those times.

4.  Request the Veteran's service treatment records covering his period of RESERVE service with the appropriate service entity.  If no records are located, a written statement to that effect should be incorporated into the record.

5.  Obtain and associate with the claims file all private treatment records from Henry Ford Hospital in Detroit, Michigan surrounding the date of the claimed left elbow injury.  If sufficient attempts to obtain the records are futile, the Veteran should be properly notified and the claims file properly documented.

6.  Thereafter, readjudicate the issues of service connection for a left elbow disorder and service connection for hepatitis C.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


